Mr. Justice Wole,
concurring.
When the case of Succrs. of Gamarra, S. en C., v. Navarro, 40 P.R.R. 716, was before this Court, the writer was entirely in accord with the fundamental idea that the creditor had up to the whole amount limited by the contract a right to recover from a person who signed a paper writing as surety and principal payer. Likewise the writer was agreed that a person who signed as a principal payer could not generally rely on any defense that would have accrued to him by reason of being a surety; but the writer at the moment did not recall the position assumed by him when the Brunet case was decided. In the Gamarra case the principal matter in issue was that the defendants were responsible up to the amount of $500. Essentially I maintain that what was decided was that it made no difference that more than $500 worth of merchandise had been delivered to the debtor if the balance was that amount or less. In the Brunet case the writer dissented. The Court held that the obligation of the sureties was limited to the actual amount specified in the contract and that any merchandise in excess of that amount could not be recovered although the debtor had made partial payments reducing the balance below the amount specified in the contract. In the casé before us we are holding that the West India Oil Company has a right to recover up to $1,000 despite the fact that merchandise in excess of that amount was delivered to the debtor. My contention is that the Brunet case and the present case on their essential facts are indistinguishable. If the contract says that the debtor and his sureties will be responsible up to the sum of $1,000, the intention is one thing. The intention is no different when a man signs both as surety and principal debtor. The limi*623tation is the same, in my opinion, in each case, and the principal debtors are responsible np to the amount of $1,000. In a similar case the sureties would limit their responsibility up to the sum of $1,000. The intention of the parties in each case is, from my standpoint, exactly the same. Let us suppose that the debtor in this case actually owed the creditor $1,500 or $500 in excess of the amount limited in the contract. Nevertheless, although a man signs as surety and principal debtor he can not he made responsible for more than the amount specified in the contract. The words “principal debtor” do not put him on a par with the actual debtor for all purposes, but only for the purposes of the contract.
When the intention is plain it should outweigh the strict construction to be put upon a contract of suretyship.
Therefore, I not only concur in the opinion of the majority but have more radical views in favor of the plaintiff. My idea in each case was and is that the debtor was desirous of obtaining a credit and the sureties and principal payers who signed with him had reason to understand that a credit up to the specified amount was given.